Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-18-00863-CV

                                      Ernest C. TREVINO,
                                            Appellant

                                                v.

                             ENERGY LAND TEXAS, LP, et al.,
                                      Appellees

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 18-07-0647-CVA
                         Honorable Russell Wilson, Judge Presiding

                                      No. 04-18-00864-CV

                                      Ernest C. TREVINO,
                                            Appellant

                                                v.

                                       Derek IDEN, et al.,
                                           Appellees

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 18-07-0652-CVA
                         Honorable Russell Wilson, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s orders are AFFIRMED.
The causes are REMANDED to the trial court for further proceedings consistent with this court’s
opinion.

       SIGNED March 13, 2019.

                                                 _________________________________
                                                 Rebeca C. Martinez, Justice